21-2548-cr
     United States v. Williams


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 20th day of December, two thousand twenty-two.
 4
 5   PRESENT:
 6               ROBERT D. SACK,
 7               BARRINGTON D. PARKER,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   _____________________________________
11
12   UNITED STATES OF AMERICA,
13
14                               Appellee,
15
16                      v.
17
18   HENRY JOSEPH WILLIAMS,                                                21-2548
19
20                     Defendant-Appellant.
21   _____________________________________
22
23   FOR DEFENDANT-APPELLANT:                         Jason E. Abbott, Fitzsimmons, Nunn &
24                                                    Plukas, LLP, Rochester, N.Y.
25
26   FOR APPELLEE:                                    Katherine A. Gregory, Tiffany H. Lee, and
27                                                    Monica J. Richards, Assistant United States
28                                                    Attorneys, for Trini E. Ross, United States
29                                                    Attorney for the Western District of New
30                                                    York, Buffalo, N.Y.
31
 1          Appeal from a judgment of the United States District Court for the Western District of New

 2   York (Geraci, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Defendant-Appellant Henry Joseph Williams pled guilty in 2020 to one count of wire fraud

 6   in violation of 18 U.S.C. § 1343. Williams was sentenced to 55 months in prison, followed by

 7   three years of supervised release. In July 2021, Williams filed a pro se motion for compassionate

 8   release under 18 U.S.C. § 3582(c)(1)(A). Williams appeals from the district court’s September 3,

 9   2021 decision denying his motion. We assume the parties’ familiarity with the underlying facts,

10   the procedural history of the case, and the issues on appeal.

11          We review the denial of a motion for compassionate release for abuse of discretion. United

12   States v. Halvon, 26 F.4th 566, 569 (2d Cir. 2022) (per curiam). “[A] district court abuses its

13   discretion if it bases its ruling on an erroneous view of the law or on a clearly erroneous assessment

14   of the evidence, or renders a decision that cannot be located within the range of permissible

15   decisions.” Id. (cleaned up).

16          Before a district court can reduce a term of imprisonment or release a defendant under

17   18 U.S.C. § 3582(c)(1)(A), it must (1) find that “extraordinary and compelling reasons warrant

18   such a reduction” and (2) consider “the factors set forth in section 3553(a) to the extent that they

19   are applicable.” 18 U.S.C. § 3582(c)(1)(A). The district court found that neither requirement was

20   met here. First, the court found that Williams’s justifications for relief—his underlying health

21   conditions and the inadequate COVID-19 regulations at his prison facility—were not

22   “extraordinary and compelling” circumstances that warranted a sentencing reduction. Second, the

                                                       2
 1   court found that, even if Williams had established extraordinary and compelling circumstances,

 2   the original sentence remained appropriate in light of Williams’s “long history of criminal conduct,

 3   non-compliance with supervised release, and recidivism.”

 4          The district court did not abuse its discretion in denying Williams’s motion for

 5   compassionate release. First, the district court did not err in finding that Williams had failed to

 6   demonstrate extraordinary and compelling circumstances. The court “fully considered [Williams’s

 7   preexisting conditions] and risk of exposure to COVID-19”—finding that Williams was in stable

 8   health, he had received two doses of the COVID-19 vaccine, and infection rates remained low at

 9   his facility. See United States v. Jones, 17 F.4th 371, 375 (2d Cir. 2021) (per curiam). While

10   Williams is correct that preexisting health conditions can constitute extraordinary and compelling

11   circumstances in some cases, Williams does not explain how the district court made any erroneous

12   legal or factual determinations in its assessment of his specific health conditions or exposure risk.

13          The district court also properly analyzed the § 3553(a) factors.                 “[A]lthough

14   § 3582(c)(1)(A) permits a district court to end its analysis if it determines that extraordinary and

15   compelling reasons for granting the motion are absent, our review on appeal is aided considerably

16   when the district court, as here, also analyzes the § 3553(a) factors . . . .” Id. at 374 (footnote

17   omitted).   The court adequately explained that the guideline factors counseled against any

18   sentencing reduction given Williams’s criminal history, recidivism, and failure to comply with

19   previous periods of supervised release. The court also properly considered the time remaining on

20   Williams’s sentence and determined that a significantly shorter sentence would undermine a

21   number of guideline factors, such as the need to “reflect the seriousness of the offense, promote

22   respect for the law, [and] provide just punishment for the offense.” Joint App’x 174 (quoting 18

                                                      3
 1   U.S.C. § 3553(a)(2)(A)) (cleaned up); see also United States v. Kantor, 853 F. App’x 723, 726 (2d

 2   Cir. 2021) (summary order) (“Because the original sentence reflects the sentencing judge’s view

 3   of the § 3553(a) factors at the time of sentencing, the time remaining in that sentence may—along

 4   with [other factors]—inform whether immediate release would be consistent with those factors.”

 5   (cleaned up)).   Williams’s argument that the district court failed to consider the changed

 6   circumstance of the COVID-19 pandemic is unavailing. “That the district court gave greater

 7   weight to those unchanged factors than to the changed circumstances on which [Williams] relies

 8   does not mean that the court failed to consider the latter.” Halvon, 26 F.4th at 571.

 9          The district court thus did not abuse its discretion in denying Williams’s motion for

10   compassionate release under § 3582(c)(1)(A). We have considered all of Williams’s remaining

11   arguments and find them to be without merit. For the foregoing reasons, the judgment of the

12   district court is AFFIRMED.

13                                                 FOR THE COURT:
14                                                 Catherine O’Hagan Wolfe, Clerk of Court
15
16




                                                      4